313 S.W.3d 238 (2010)
Marva HILL, Appellant,
v.
SPECIAL SCHOOL DISTRICT OF ST. LOUIS COUNTY and Division of Employment Security, Respondents.
No. ED 93997.
Missouri Court of Appeals, Eastern District, Division Four.
June 15, 2010.
John J. Ammann, St. Louis, MO, for Appellant.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Marva Hill (hereinafter, "Claimant") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), denying her unemployment compensation benefits. Claimant raises two issues on appeal. First, Claimant alleges she involuntarily left her job with the Special School District of St. Louis County (hereinafter, "Employer") because she was forced to leave employment as a result of her supervisor repeatedly stating she would recommend Claimant's employment contract not be renewed. Second, Claimant asserts that even if she did leave her job voluntarily, she had good cause to leave work which was attributable to her employer.
*239 We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission's decision is supported by competent substantial evidence and authorized by law. Korkutovic v. Gamel, Co., 284 S.W.3d 653, 656 (Mo.App. E.D.2009). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The Commission's decision is affirmed pursuant to Rule 84.16(b).